UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Swinging Pig Productions, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Chris Radomski 3334 East Coast Highway, Suite 321 Corona Del Mar, California 92625 (949) 436-5530 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 29, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 1. Names of Reporting Persons. Chris Radomski 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [ ] 3. SEC Use Only 4. Source of Funds (See Instructions)PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[ ] 6. Citizenship or Place of OrganizationCanada 7. Sole Voting Power204,000 Number of Shares 8. Shared Voting Power0 Beneficially Owned by Each Reporting 9. Sole Dispositive Power204,000 Person With Shared Dispositive Power0 Aggregate Amount Beneficially Owned by Each Reporting Person204,000 Checkif the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11)9.41% Type of Reporting Person (See Instructions) IN 2 Item 1. Security and Issuer This statement relates to shares of the $.001 par value common stock of Swinging Pig Productions, Inc., a Florida corporation (the “Issuer”).The principal executive offices of the Issuer are located at 36 Twinberry, Aliso Viejo, California 92656. Item 2. Identity and Background (a) Name: Chris Radomski (b) Business Address: 3334 East Coast Highway, Suite 321, Corona Del Mar, California 92625 (c) Present Principal Occupation: Investor (d) Disclosure of Criminal Proceedings: Mr. Radomski has not been convicted in any criminal proceeding at any time. (e) Disclosure of Civil Proceedings: Mr. Radomski has not been subject to any judgment, decree or final order enjoining violations of or prohibiting or mandating activities subject to federal or state securities laws or finding any violations with respect to such laws. (f) Citizenship: Mr. Radomski is a citizen of Canada. Item 3. Source and Amount of Funds or Other Consideration On April 29, 2011, Mr. Radomski purchased 104,000 shares of the Issuer’s common stock shares for the purchase price of $26,000 or $0.25 per share. The funds used by Mr.Radomski to purchase the shares were personal funds of Mr. Radomski. Item 4. Purpose of Transaction The purpose of the acquisition of shares as described in Item 3 above by Mr. Radomski was for investment purposes. 3 Item 5. Interest in Securities of the Issuer Mr. Radomski beneficially owns an aggregate of 204,000 shares of the Issuer’s common stock as follows: (a) Mr. Radomski directly and personally owns 204,000 shares of the Issuer’s common stock which comprises 9.41% of the Issuer’s total issued and outstanding shares. (b) Mr. Radomski has sole voting and dispositive power as to the 204,000 shares he owns directly. (c) Other than as described in Item 3 above, Mr. Radomski has not effected any transaction in the shares of Issuer’s common stock in the past sixty days. (d) Not Applicable. (e) Not Applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item 7.Material to Be Filed as Exhibits None. 4 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: September 30, 2011 /s/ Chris Radomski Chris Radomski The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative. If the statement is signed on behalf of a person by his authorized representative (other than an executive officer or general partner of the filing person), evidence of the representative's authority to sign on behalf of such person shall be filed with the statement: provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference. The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) 5
